DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Niimi (US 2017/0232182 A1), Kawabe (EP 0531137 A1), Yli-Koski (US 2009/0125154 A1), and Chapman (US 5,549,458 A).
Regarding independent claim 1, Kawabe teaches a clamp with the bobbins structured as claimed. Yli-Koski teaches closed loop control of the valve to maintain flow rate, and Niimi teaches a perfusion system with a controller providing a mapping between a cross-sectional flow path area with respect to the amount of clamp of the clamper in the form of a predetermined function. However, there is no teaching nor motivation for the controller to generate a mapping for a given setup of the tube and bobbins because the mapping of Niimi is predetermined and any changes to the valve opening needed to maintain a set flow rate can be accommodated by closed loop control as taught by Yli-Koski.
	Regarding independent claim 15, Kawabe teaches a clamping mechanism as bobbins that are translatable, however, Kawabe does not teach the bobbins have a quick release feature to cause the bobbins to disengage from a translatable carrier. Chapman teaches a quick release feature for disengaging a roller from its base, however, there is no motivation to modify Kawabe to disengage the bobbins from the translatable carrier specifically.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        
/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/26/2022